    Case 17-31432-sgj11 Doc 1441 Filed 12/17/18             Entered 12/17/18 13:16:30        Page 1 of 6




The following constitutes the ruling of the court and has the force and effect therein described.



 Signed December 17, 2018
______________________________________________________________________



                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

                                                    §
     In re:                                         §   Chapter 11
                                                    §
     ADPT DFW Holdings LLC, et al.,                 §   Case No. 17-31432
                                                    §
                                     Debtors.       §   Jointly Administered under
                                                    §   Case No. 17-31432


                  ORDER GRANTING LITIGATION TRUST’S THIRTEENTH
              OMNIBUS OBJECTION TO DUPLICATE OR MULTI-DEBTOR CLAIMS

                       The Court considered the Litigation Trust’s Thirteenth Omnibus Objection to

     Duplicate or Multi-Debtor Claims [Docket No. 1402] (the “Objection”) filed by the Adeptus

     Litigation Trust (the “Trust”) pursuant to which the Trust seeks to disallow certain Duplicate

     Claims because, in each instance, the proof of claim duplicates one or more other proofs of claim

     asserted by the same creditor against the same or multiple Debtors; the Court having reviewed

     the Objection and finding that (a) the Court has jurisdiction over this matter pursuant to 28

     U.S.C. §§ 157 and 1334, (b) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2),

     (c) notice of the Objection and of the hearing on the Objection was sufficient under the

     DOCS_SF:98397.1 13046/001
Case 17-31432-sgj11 Doc 1441 Filed 12/17/18                 Entered 12/17/18 13:16:30        Page 2 of 6



circumstances and in full compliance with the requirements of the Bankruptcy Code, the

Bankruptcy Rules and the Local Rules, and (d) that good cause appears for the relief requested, it

is therefore HEREBY ORDERED THAT:

                  1.        The Objection is SUSTAINED.

                  2.        Each of the Duplicate Claims identified on Exhibit 1 attached hereto is

disallowed and expunged in its entirety pursuant to section 502(b) of the Bankruptcy Code.

                  3.        Nothing in this Order shall affect the claims listed under the “Surviving

Claim No.” column identified on Exhibit 1. The Trust reserves its right to object to such

surviving claims, and the claimants reserve their right to defend such surviving claims.

                  4.        The Trust, or the claims agent, Epiq Bankruptcy Solutions, LLC, as

applicable, is authorized to update the Claims Register in these cases to reflect the relief granted

in this Order.

                  5.        The Order shall be immediately effective and enforceable upon its entry.

                  6.        This Court retains jurisdiction with respect to all matters arising from or

related to the implementation of this Order.

                  7.        Each of the Duplicate Claims and the objections by the Trust to such

Duplicate Claims, constitutes a separate contested matter as contemplated by Bankruptcy Rule

9014. This Order shall be deemed a separate Order with respect to each of the Duplicate Claims.


                                        ### END OF ORDER ###




DOCS_SF:98397.1 13046/001
Case 17-31432-sgj11 Doc 1441 Filed 12/17/18   Entered 12/17/18 13:16:30   Page 3 of 6



                                    EXHIBIT 1

                                 Duplicate Claims




DOCS_SF:98397.1 13046/001
       Case 17-31432-sgj11 Doc 1441 Filed 12/17/18               Entered 12/17/18 13:16:30      Page 4 of 6



                                                  Duplicate Claims

                                                                            CLAIM        DUPLICATE  SURVIVING 
CLAIMANT                    DEBTOR NAME 
                                                                            DATE         CLAIM NO.  CLAIM NO. 
PST SERVICES LLC            Brushy Creek Medical Center LLC                 8/31/2017       2156      2099 
PST SERVICES LLC            Spring 2920 Medical Center LLC                  8/31/2017       2157      2099 
PST SERVICES LLC            Guadalupe River Medical Center LLC              8/31/2017       2158      2099 
PST SERVICES LLC            ADPT‐AZ MPT Holdings LLC                        8/31/2017       2159      2099 
PST SERVICES LLC            Camelback 83rd Medical Center LLC               8/31/2017       2160      2099 
PST SERVICES LLC            Hampden Tower Medical Center LLC                8/31/2017       2161      2099 
PST SERVICES LLC            Spring Green Medical Center LLC                 8/31/2017       2162      2099 
PST SERVICES LLC            Helotes Medical Center LLC                      8/31/2017       2163      2099 
PST SERVICES LLC            ADPT‐AZ RE Holdings LLC                         8/31/2017       2164      2099 
PST SERVICES LLC            SSH Medical Center LLC                          8/31/2017       2165      2099 
PST SERVICES LLC            Hilliard Medical Center LLC                     8/31/2017       2166      2099 
PST SERVICES LLC            Cedar Park Lakeline Medical Center LLC          8/31/2017       2167      2099 
PST SERVICES LLC            Sterling Ridge Medical Center II LLC            8/31/2017       2168      2099 
PST SERVICES LLC            Houston 9520 Jones Medical Center LLC           8/31/2017       2169      2099 
PST SERVICES LLC            ADPT‐CO MPT Holdings LLC                        8/31/2017       2170      2099 
PST SERVICES LLC            Centennial Medical Center LLC                   8/31/2017       2171      2099 
PST SERVICES LLC            New Orleans East Medical Center LLC             8/31/2017       2172      2099 
PST SERVICES LLC            Houston FM 1960 Medical Center LLC              8/31/2017       2173      2099 
PST SERVICES LLC            ADPT‐CO RE Holdings LLC                         8/31/2017       2174      2099 
PST SERVICES LLC            Sterling Ridge Medical Center LLC               8/31/2017       2175      2099 
PST SERVICES LLC            Katy ER Center LLC                              8/31/2017       2176      2099 
PST SERVICES LLC            Summerwood Medical Center LLC                   8/31/2017       2177      2099 
PST SERVICES LLC            Center Street DP Medical Center LLC             8/31/2017       2178      2099 
PST SERVICES LLC            Keller Medical Center LLC                       8/31/2017       2179      2099 
PST SERVICES LLC            Surprise Medical Center LLC                     8/31/2017       2180      2099 
PST SERVICES LLC            ADPT‐Columbus MPT Holdings LLC                  8/31/2017       2181      2099 
PST SERVICES LLC            Kingwood Medical Center LLC                     8/31/2017       2182      2099 
PST SERVICES LLC            Chandler Germann Medical Center LLC             8/31/2017       2183      2099 
PST SERVICES LLC            SW Chandler Medical Center LLC                  8/31/2017       2184      2099 
PST SERVICES LLC            ADPT‐Columbus RE Holdings LLC                   8/31/2017       2185      2099 
PST SERVICES LLC            Kuykendahl Medical Center LLC                   8/31/2017       2186      2099 
PST SERVICES LLC            Chandler Heights Medical Center LLC             8/31/2017       2187      2099 
PST SERVICES LLC            La Porte Medical Center LLC                     8/31/2017       2188      2099 
PST SERVICES LLC            ADPT‐DFW MPT Holdings LLC                       8/31/2017       2189      2099 
PST SERVICES LLC            Sycamore School Medical Center LLC              8/31/2017       2190      2099 
PST SERVICES LLC            Cinco Ranch Medical Center LLC                  8/31/2017       2191      2099 
PST SERVICES LLC            Lakewood Forest Medical Center LLC              8/31/2017       2192      2099 
PST SERVICES LLC            Tempe McClintock Baseline Medical Center LLC    8/31/2017       2193      2099 

        DOCS_SF:98397.1 13046/001
       Case 17-31432-sgj11 Doc 1441 Filed 12/17/18               Entered 12/17/18 13:16:30    Page 5 of 6



                                                                          CLAIM        DUPLICATE  SURVIVING 
CLAIMANT                    DEBTOR NAME 
                                                                          DATE         CLAIM NO.  CLAIM NO. 
PST SERVICES LLC            ADPT‐DFW RE Holdings LLC                      8/31/2017       2194      2099 
PST SERVICES LLC            ADPT‐Houston MPT Holdings LLC                 8/31/2017       2195      2099 
PST SERVICES LLC            Tempe Rural‐Baseline Medical Center LLC       8/31/2017       2196      2099 
PST SERVICES LLC            Colonial Lakes Medical Center LLC             8/31/2017       2197      2099 
PST SERVICES LLC            ADPT‐Houston RE Holdings LLC                  8/31/2017       2198      2099 
PST SERVICES LLC            Texas Regional Hospital LLC                   8/31/2017       2199      2099 
PST SERVICES LLC            Northwest Harris County Medical Center LLC    8/31/2017       2200      2099 
PST SERVICES LLC            Colorado General Hospital LLC                 8/31/2017       2201      2099 
PST SERVICES LLC            Ohio General ER LLC                           8/31/2017       2202      2099 
PST SERVICES LLC            Victory Lakes Medical Center LLC              8/31/2017       2203      2099 
PST SERVICES LLC            ADPT‐LA MPT Holdings LLC                      8/31/2017       2204      2099 
PST SERVICES LLC            Wadsworth‐Belleview Medical Center LLC        8/31/2017       2205      2099 
PST SERVICES LLC            Conroe Medical Center LLC                     8/31/2017       2206      2099 
PST SERVICES LLC            ADPT‐LA RE Holdings LLC                       8/31/2017       2207      2099 
PST SERVICES LLC            Waterside Medical Center LLC                  8/31/2017       2208      2099 
PST SERVICES LLC            Ohio General Hospital LLC                     8/31/2017       2209      2099 
PST SERVICES LLC            AJNH Medical Center LLC                       8/31/2017       2210      2099 
PST SERVICES LLC            Opfree Licensing LP                           8/31/2017       2211      2099 
PST SERVICES LLC            White Settlement Medical Center LLC           8/31/2017       2212      2099 
PST SERVICES LLC            Converse Medical Center LLC                   8/31/2017       2213      2099 
PST SERVICES LLC            Wilderness‐Hardy Oak Medical Center LLC       8/31/2017       2214      2099 
PST SERVICES LLC            Alamo Heights SA Medical Center LLC           8/31/2017       2215      2099 
PST SERVICES LLC            Copperwood Medical Center LLC                 8/31/2017       2216      2099 
PST SERVICES LLC            William Cannon Medical Center LLC             8/31/2017       2217      2099 
PST SERVICES LLC            Algiers Medical Center LLC                    8/31/2017       2218      2099 
PST SERVICES LLC            Creekside Forest Medical Center LLC           8/31/2017       2219      2099 
PST SERVICES LLC            OpFree RE Investments, Ltd.                   8/31/2017       2220      2099 
PST SERVICES LLC            Culebra‐Tezel Medical Center LLC              8/31/2017       2221      2099 
PST SERVICES LLC            De Zavala Medical Center LLC                  8/31/2017       2222      2099 
PST SERVICES LLC            Alvin Medical Center LLC                      8/31/2017       2223      2099 
PST SERVICES LLC            OpFree, LLC                                   8/31/2017       2224      2099 
PST SERVICES LLC            Dublin Medical Center LLC                     8/31/2017       2225      2099 
PST SERVICES LLC            Anthem Medical Center LLC                     8/31/2017       2226      2099 
PST SERVICES LLC            Eagles Nest Medical Center LLC                8/31/2017       2227      2099 
PST SERVICES LLC            Pearland 518 Medical Center LLC               8/31/2017       2228      2099 
PST SERVICES LLC            Pearland Parkway Medical Center LLC           8/31/2017       2229      2099 
PST SERVICES LLC            Pearland Sunrise Medical Center LLC           8/31/2017       2230      2099 
PST SERVICES LLC            Pflugerville Medical Center LLC               8/31/2017       2231      2099 
PST SERVICES LLC            Potranco Medical Center LLC                   8/31/2017       2232      2099 
PST SERVICES LLC            Potranco Medical Center LLC                   8/31/2017       2233      2099 


        DOCS_SF:98397.1 13046/001
      Case 17-31432-sgj11 Doc 1441 Filed 12/17/18                  Entered 12/17/18 13:16:30       Page 6 of 6



                                                                            CLAIM        DUPLICATE  SURVIVING 
CLAIMANT                   DEBTOR NAME 
                                                                            DATE         CLAIM NO.  CLAIM NO. 
PST SERVICES LLC           Provinces Medical Center LLC                     8/31/2017       2234      2099 
PST SERVICES LLC           Queen Creek Medical Center LLC                   8/31/2017       2235      2099 
SCOTT, GREGORY W.          ADPT DFW Holdings LLC                            6/30/2017       1116      1119 
SCOTT, GREGORY W.          Adeptus Health Inc.                              6/30/2017       1117      1119 
SCOTT, GREGORY W.          Adeptus Health LLC                               6/30/2017       1118      1119 
SCOTT, GREGORY W.          East Mesa Medical Center LLC                     6/30/2017       1120      1119 
SCOTT, GREGORY W.          League City Medical Center LLC                   6/30/2017       1121      1119 
SCOTT, GREGORY W.          East Pflugerville Medical Center LLC             6/30/2017       1122      1119 
SCOTT, GREGORY W.          Antoine Medical Center LLC                       6/30/2017       1123      1119 
SCOTT, GREGORY W.          Legacy Trails Medical Center LLC                 6/30/2017       1124      1119 
SCOTT, GREGORY W.          East Riverside Medical Center LLC                6/30/2017       1125      1119 
SCOTT, GREGORY W.          ECC Management, LLC                              6/30/2017       1126      1119 
SCOTT, GREGORY W.          Arizona General ER LLC                           6/30/2017       1127      1119 
SCOTT, GREGORY W.          Lewis Center Medical Center LLC                  6/30/2017       1128      1119 
SCOTT, GREGORY W.          Litchfield Park Medical Center LLC               6/30/2017       1129      1119 
SCOTT, GREGORY W.          FCER Management, LLC                             6/30/2017       1130      1119 
SCOTT, GREGORY W.          Adeptus Health Colorado Holdings LLC             6/30/2017       1131      1119 
SCOTT, GREGORY W.          Atascocita 1960 Medical Center LLC               6/30/2017       1132      1119 
SCOTT, GREGORY W.          Louetta Medical Center LLC                       6/30/2017       1133      1119 
SCOTT, GREGORY W.          First Texas Hospital Cy‐Fair LLC                 6/30/2017       1134      1119 
SCOTT, GREGORY W.          Rosenberg Medical Center LLC                     6/30/2017      1135          1119 




       DOCS_SF:98397.1 13046/001
